Loan No. 1005936













REPAYMENT GUARANTY







THIS REPAYMENT GUARANTY ("Guaranty") is made as of November 15, 2011, by the
parties identified in the signature pages hereto, and any Joinder to Guaranty
hereafter delivered (collectively, "Guarantors") in favor of Wells Fargo Bank,
National Association ("Lender").







R E C I T A L S




A.

Pursuant to the terms of that certain Unsecured Loan Agreement between Inland
Real Estate Corporation, a Maryland corporation ("Borrower") and Lender dated as
of November 15, 2011, (as amended, restated, supplemented or otherwise modified
from time to time, the "Loan Agreement"), Lender has agreed to loan to Borrower
the principal sum of FIFTY MILLION AND NO/100THS DOLLARS ($50,000,000) (the
"Loan") for the purposes specified in the Loan Agreement.  Capitalized terms
used in this Guaranty without definition shall have the meanings ascribed
thereto in the Loan Agreement.




B.

The Loan Agreement provides that the Loan shall be evidenced by a promissory
note (as amended, restated, supplemented or otherwise modified from time to
time, the "Note") made by Borrower payable to the order of Lender in the
principal amount of the Loan. The term "Loan Documents" for purposes hereof
shall mean the Loan Agreement, the Note and those other documents described in
the Loan Agreement as Loan Documents.




C.

Guarantors are subsidiaries of Borrower.  Guarantors acknowledge that the
extension of credit by Lender to Borrower pursuant to the Loan Agreement will
benefit Guarantors by making funds available to Guarantors and by enhancing the
financial strength of the consolidated group of which Guarantors and Borrower
are members.  The execution and delivery of this Guaranty by Guarantors are
conditions precedent to the making of the Loan by Lender to Borrower.




THEREFORE, to induce Lender to enter into the Loan Agreement and to make the
Loan, and in consideration thereof, Guarantors, jointly and severally,
unconditionally guarantee and agree as follows:




1.

GUARANTY.  Guarantors hereby jointly, and severally, guarantee and promise to
pay to Lender or order, on demand, in lawful money of the United States, in
immediately available funds, the principal sum of FIFTY MILLION AND NO/100THS
DOLLARS ($50,000,000) or so much thereof as may be due and owing under the Note
or any of the other Loan Documents together with interest and any other sums
payable under the Note or any of the other Loan Documents (collectively, the
“Guaranteed Indebtedness”).




2.

REMEDIES.  If Guarantors fail to promptly perform their obligations under this
Guaranty, Lender may from time to time, and without first requiring performance
by Borrower, bring any action at law or in equity or both to compel Guarantors
to perform their obligations hereunder, and to collect in any such action
compensation for all loss, cost, damage, injury and expense sustained or
incurred by Lender as a direct or indirect consequence of the failure of
Guarantors to perform their obligations together with interest thereon at the
rate of interest applicable to the principal balance of the Note.




3.

RIGHTS OF LENDER.  Guarantors authorize Lender, without giving notice to
Guarantors or obtaining Guarantors’ consent and without affecting the liability
of Guarantors, from time to time to: (a) renew or extend all or any portion of
Borrower's obligations under the Note or any of the other Loan Documents; (b)
declare all sums owing to Lender under the Note and the other Loan Documents due
and payable upon the occurrence of a Default (as defined in the Loan Agreement)
under the Loan Documents; (c) make non-material changes in the dates specified
for payments of any sums payable in periodic installments under the Note or any
of the other Loan Documents; (d) otherwise modify the terms of any of the Loan
Documents, except for (i) increases in the principal amount of the Note or
changes in the manner by which interest rates, fees or charges are calculated
under the Note and the other Loan Documents (Guarantors acknowledge that if the
Note or other Loan Documents so provide, said interest rates, fees and charges
may vary from time to time) or (ii) advancement of the Maturity Date of the Note
where no Default has occurred under the Loan Documents; (e) take and hold
security for the performance of Borrower's obligations under the Note or the
other Loan Documents and exchange, enforce, waive and release any such security;
(f) apply such security and direct the order or manner of sale thereof as Lender
in its discretion may determine; (g) release, substitute or add any one or more
endorsers of the Note or guarantors of Borrower's obligations under the Note or
the other Loan Documents; (h) apply payments received by Lender from Borrower to
any obligations of Borrower to Lender, in such order as Lender shall determine
in its sole discretion, whether or not any such obligations are covered by this
Guaranty; (i) assign this Guaranty in whole or in part; and (j) assign, transfer
or negotiate all or any part of the indebtedness guaranteed by this Guaranty.




4.

GUARANTORS’ WAIVERS.  Guarantors waive:  (a) any defense based upon any legal
disability or other defense of Borrower, any other guarantor or other person, or
by reason of the cessation or limitation of the liability of Borrower from any
cause other than full payment of all sums payable under the Note or any of the
other Loan Documents; (b) any defense based upon any lack of authority of the
officers, directors, partners, members or agents acting or purporting to act on
behalf of Borrower or any principal of Borrower or any defect in the formation
of Borrower or any principal of Borrower; (c) any defense based upon the
application by Borrower of the proceeds of the Loan for purposes other than the
purposes represented by Borrower to Lender or intended or understood by Lender
or Guarantors; (d) any and all rights and defenses arising out of an election of
remedies by Lender; (e) any defense based upon Lender's failure to disclose to
any Guarantor any information concerning Borrower's financial condition or any
other circumstances bearing on Borrower's ability to pay all sums payable under
the Note or any of the other Loan Documents; (f) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in any other respects more burdensome than that of
a principal; (g) any defense based upon Lender's election, in any proceeding
instituted under the Federal Bankruptcy Code, of the application of Section
1111(b)(2) of the Federal Bankruptcy Code or any successor statute; (h) any
defense based upon any borrowing or any grant of a security interest under
Section 364 of the Federal Bankruptcy Code; (i) any right of subrogation, any
right to enforce any remedy which Lender may have against Borrower and any right
to participate in, or benefit from, any security for the Note or the other Loan
Documents now or hereafter held by Lender; and (j) presentment, demand, protest
and notice of any kind; and (k) the benefit of any statute of limitations
affecting the liability of any Guarantor hereunder or the enforcement hereof.
 Finally, Guarantors agree that the performance of any act or any payment which
tolls any statute of limitations applicable to the Note or any of the other Loan
Documents shall similarly operate to toll the statute of limitations applicable
to Guarantors’ liability hereunder.




5.

SETOFF.  At any time after all or any part of Guarantors’ obligations have
become due and payable, Lender may, without notice to Guarantors and regardless
of acceptance of any security or collateral for the payment hereof, appropriate
and apply toward the payment of all or any part of Guarantors’ obligations
(i) any indebtedness due or to become due from Lender to Guarantors and (ii) any
moneys, credits, or other property belonging to Guarantors, at any time held by
or coming into the possession of Lender.




6.

GUARANTORS’ WARRANTIES.  Guarantors warrant and acknowledge that: (a) Lender
would not make the Loan but for this Guaranty; (b) there are no conditions
precedent to the effectiveness of this Guaranty; (c) Guarantors have established
adequate means of obtaining from sources other than Lender, on a continuing
basis, financial and other information pertaining to Borrower's financial
condition and Borrower's activities relating thereto and the status of
Borrower's performance of obligations under the Loan Documents, and Guarantors
agree to keep adequately informed from such means of any facts, events or
circumstances which might in any way affect Guarantors’ risks hereunder and
Lender has made no representation to Guarantors as to any such matters; (d) the
most recent financial statements of Guarantors previously delivered to Lender
are true and correct in all respects, have been prepared in accordance with
generally accepted accounting principles consistently applied (or other
principles acceptable to Lender) and fairly present the financial condition of
Guarantors as of the respective dates thereof, and no material adverse change
has occurred in the financial condition of Guarantors since the respective dates
thereof; (e) Guarantors have not and will not, without the prior written consent
of Lender, sell, lease, assign, encumber, hypothecate, transfer or otherwise
dispose of all or substantially all of Guarantors’ assets, or any interest
therein, other than in the ordinary course of Guarantors’ business; and (f)
Guarantors are not and will not be, as a consequence of the execution and
delivery of this Guaranty, impaired or rendered “insolvent,” as that term is
defined in 740 ILCS Section 160/3 or Section 101 of the Federal Bankruptcy Code,
or otherwise rendered unable to pay its debts as the same mature and will not
have thereby undertaken liabilities in excess of the present fair value of its
assets.  Notwithstanding the foregoing, the calculation of liabilities shall NOT
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
Therefore, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount.




7.

SUBORDINATION.  Each Guarantor subordinates all present and future indebtedness
owing by Borrower to such Guarantor to the obligations at any time owing by
Borrower to Lender under the Note and the other Loan Documents.  Upon the
occurrence and during the continuation of a Default or an Unmatured Default,
each Guarantor agrees to make no claim for such indebtedness until all
obligations of Borrower under the Note and the other Loan Documents have been
fully discharged, and payments to any Guarantor made while any such event has
occurred and is continuing on account of such indebtedness shall be collected
and received by Guarantors in trust for the Lender, as the case may be, on
account of the Guaranteed Indebtedness without impairing or releasing the
obligations of Guarantors hereunder. Each Guarantor further agrees not to assign
all or any part of such indebtedness unless Lender is given prior notice and
such assignment is expressly made subject to the terms of this Guaranty.




8.

BANKRUPTCY OF BORROWER.  In any bankruptcy or other proceeding in which the
filing of claims is required by law, each Guarantor shall file all claims which
such Guarantor may have against Borrower relating to any indebtedness of
Borrower to such Guarantor and shall assign to Lender all rights of such
Guarantor thereunder. If any Guarantor does not file any such claim, Lender, as
attorney-in-fact for such Guarantor, is hereby authorized to do so in the name
of such Guarantor or, in Lender's discretion, to assign the claim to a nominee
and to cause proof of claim to be filed in the name of Lender's nominee.  The
foregoing power of attorney is coupled with an interest and cannot be revoked.
 Lender or its nominee shall have the right, in its reasonable discretion, to
accept or reject any plan proposed in such proceeding and to take any other
action which a party filing a claim is entitled to do.  In all such cases,
whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to Lender the amount payable on such
claim and, to the full extent necessary for that purpose, Guarantors hereby
assigns to Lender all of Guarantors’ rights to any such payments or
distributions; provided, however, Guarantors’ obligations hereunder shall not be
satisfied except to the extent that Lender receives cash by reason of any such
payment or distribution.  If Lender receives anything hereunder other than cash,
the same shall be held as collateral for amounts due under this Guaranty.  If
all or any portion of the obligations guaranteed hereunder are paid or
performed, the obligations of Guarantors hereunder shall continue and shall
remain in full force and effect in the event that all or any part of such
payment or performance is avoided or recovered directly or indirectly from
Lender as a preference, fraudulent transfer or otherwise under the Bankruptcy
Code or other similar laws, irrespective of (a) any notice of revocation given
by any Guarantor prior to such avoidance or recovery, or (b) full payment and
performance of all of the indebtedness and obligations evidenced and secured by
the Loan Documents.




9.

LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION.  Guarantors agree that
Lender may elect, at any time, to sell, assign, or grant participations in all
or any portion of its rights and obligations under the Loan Documents and this
Guaranty, and that any such sale, assignment or participation may be to one or
more financial institutions, private investors, and/or other entities, at
Lender's sole discretion. Guarantors further agree that Lender may disseminate
to any such actual or potential purchaser(s), assignee(s) or participant(s) all
documents and information (including, without limitation, all financial
information) which has been or is hereafter provided to or known to Lender with
respect to: (a) the Guarantors’ assets and operations; (b) any party connected
with the Loan (including, without limitation, the Guarantors, the Borrower, any
partner, joint venturer or member of Borrower, any constituent partner, joint
venturer or member of Borrower and any other guarantor); and/or (c) any lending
relationship other than the Loan which Lender may have with any party connected
with the Loan.  In the event of any such sale, assignment or participation,
Lender and the parties to such transaction shall share in the rights and
obligations of Lender as set forth in the Loan Documents only as and to the
extent they agree among themselves.  In connection with any such sale,
assignment or participation, Guarantors further agree that the Guaranty shall be
sufficient evidence of the obligations of Guarantors to each purchaser,
assignee, or participant, and upon written request by Lender, Guarantors shall
consent to such amendments or modifications to the Loan Documents as may be
reasonably required in order to evidence any such sale, assignment, or
participation.




Anything in this Agreement to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Agreement,
including this Section, any lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release Lender from its obligations thereunder.  




10.

ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS.  This Guaranty is a
continuing guaranty of payment and not of collection and cannot be revoked by
Guarantors and shall continue to be effective with respect to any indebtedness
referenced in Section 1 hereof arising or created after any attempted revocation
hereof or after the death of any Guarantor (if such Guarantor is a natural
person, in which event this Guaranty shall be binding upon such Guarantor’s
estate and such Guarantor’s legal representatives and heirs). The obligations of
Guarantors hereunder shall be in addition to and shall not limit or in any way
affect the obligations of Guarantors under any other existing or future
guaranties unless said other guaranties are expressly modified or revoked in
writing. This Guaranty is independent of the obligations of Borrower under the
Note and the other Loan Documents. Lender may bring a separate action to enforce
the provisions hereof against Guarantors without taking action against Borrower
or any other party or joining Borrower or any other party as a party to such
action.  Except as otherwise provided in this Guaranty, this Guaranty is not
secured and shall not be deemed to be secured by any security instrument unless
such security instrument expressly recites that it secures this Guaranty.  




11.

ATTORNEYS' FEES; ENFORCEMENT.  If any attorney is engaged by Lender to enforce
or defend any provision of this Guaranty or any of the other Loan Documents, or
as a consequence of any Default under the Loan Documents, with or without the
filing of any legal action or proceeding, Guarantors shall pay to Lender,
immediately upon demand all reasonable attorneys' fees and costs incurred by
Lender in connection therewith, together with interest thereon from the date of
such demand until paid at the rate of interest applicable to the principal
balance of the Note as specified therein.




12.

RULES OF CONSTRUCTION.  The word "Borrower" as used herein shall include both
the named Borrower and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrower under the Note and the other Loan Documents.  The term "person" as used
herein shall include any individual, company, trust or other legal entity of any
kind whatsoever. If this Guaranty is executed by more than one person, the term
"Guarantor" shall include all such persons. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and vice versa.  All headings appearing in this Guaranty are for
convenience only and shall be disregarded in construing this Guaranty.




13.

CREDIT REPORTS.  Each legal entity and individual obligated on this Guaranty
hereby authorizes Lender to order and obtain, from a credit reporting agency of
Lender's choice, a third party credit report on such legal entity and
individual.




14.

GOVERNING LAW.  This Guaranty shall be governed by, and construed and enforced
in accordance with the laws of the State of Illinois (including, without
limitation, 735 ILCS Section 105/5-1 et seq., but otherwise without regard to
conflict of laws provisions), except to the extent preempted by federal laws.
 Guarantors and all persons and entities in any manner obligated to Lender under
this Guaranty consent to the jurisdiction of any federal or state court within
the State of Illinois having proper venue and also consent to service of process
by any means authorized by Illinois or federal law.




15.

MISCELLANEOUS. The provisions of this Guaranty will bind and benefit the heirs,
executors, administrators, legal representatives, nominees, successors and
assigns of Guarantors and Lender. The liability of all persons and entities who
are in any manner obligated hereunder shall be joint and several.  If any
provision of this Guaranty shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed from this Guaranty and the remaining parts shall remain in full
force as though the invalid, illegal or unenforceable portion had never been
part of this Guaranty.  The liability of each Guarantor hereunder is independent
of all others guaranteeing payment of the indebtedness and performance of the
obligations (collectively, the "Other Guarantors"), and each Guarantor may be
sued, without first, contemporaneously or subsequently, suing any or all of the
Other Guarantors.  Further, Lender may compromise with the Other Guarantors for
less than all of the liability of any Guarantor hereunder and release the Other
Guarantors from all further liability, without impairing the right of Lender to
enforce the liability hereunder of such Guarantor.




16.

ADDITIONAL PROVISIONS.  Such additional terms, covenants and conditions as may
be set forth on any exhibit executed by Guarantors and attached hereto which
recites that it is an exhibit to this Guaranty are incorporated herein by this
reference.




17.

ENFORCEABILITY.  Guarantors hereby acknowledge that: (a) the obligations
undertaken by Guarantors in this Guaranty are complex in nature, and (b)
numerous possible defenses to the enforceability of these obligations may
presently exist and/or may arise hereafter, and (c) as part of Lender's
consideration for entering into this transaction, Lender has specifically
bargained for the waiver and relinquishment by Guarantors of all such defenses,
and (d) Guarantors have had the opportunity to seek and receive legal advice
from skilled legal counsel in the area of financial transactions of the type
contemplated herein.  Given all of the above, Guarantors do hereby represent and
confirm to Lender that Guarantors are fully informed regarding, and that
Guarantors do thoroughly understand: (i) the nature of all such possible
defenses, and (ii) the circumstances under which such defenses may arise, and
(iii) the benefits which such defenses might confer upon Guarantors, and (iv)
the legal consequences to Guarantors of waiving such defenses.  Guarantors
acknowledge that Guarantors make this Guaranty with the intent that this
Guaranty and all of the informed waivers herein shall each and all be fully
enforceable by Lender, and that Lender is induced to enter into this transaction
in material reliance upon the presumed full enforceability thereof.




18.

WAIVER OF RIGHT TO TRIAL BY JURY.  GUARANTORS AND, BY ITS ACCEPTANCE HEREOF,
LENDER HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS GUARANTY OR UNDER ANY OF THE
OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE
MODIFICATION HEREOF OR THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
GUARANTORS AND, BY ITS ACCEPTANCE HEREOF, LENDER HEREBY AGREE AND CONSENT THAT
GUARANTORS OR LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTORS AND LENDER TO
THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.




19.

SAVINGS CLAUSE.  Guarantors agree that Guarantors’ obligations hereunder shall
not exceed the greater of: (i) the aggregate amount of all monies received,
directly or indirectly, by Guarantors from Borrower after the date hereof
(whether by loan, capital infusion or other means), or (ii) the maximum amount
of the Guaranteed Indebtedness not subject to avoidance under Title 11 of the
United States Code, as same may be amended from time to time, or any applicable
state law (the “Bankruptcy Code”).  To that end, to the extent such obligations
would otherwise be subject to avoidance under the Bankruptcy Code if Guarantors
are not deemed to have received valuable consideration, fair value or reasonably
equivalent value for its obligations hereunder, each Guarantor’s obligations
hereunder shall be reduced to that amount which, after giving effect thereto,
would not render such Guarantor insolvent, or leave such Guarantor to have
incurred debts (or intended to have incurred debts) beyond its ability to pay
such debts as they mature, as such terms are determined, and at the time such
obligations are deemed to have been incurred, under the Bankruptcy Code. In the
event a Guarantor shall make any payment or payments under this Guaranty each
other guarantor of the Guaranteed Indebtedness shall contribute to such
Guarantor an amount equal to such non-paying Guarantor’s pro rata share (based
on their respective maximum liabilities hereunder and under such other guaranty)
of such payment or payments made by such Guarantor, provided that such
contribution right shall be subordinate and junior in right of payment in full
of all the Guaranteed Indebtedness to Lender, and each Guarantor agrees that,
until the entire Guaranteed Indebtedness is paid in full, such Guarantor shall
not proceed against any other guarantor or any collateral security or guaranty
or right of offset held by Lender for the payment of the Guaranteed Indebtedness
and performance of the Obligations, nor shall Guarantors seek or be entitled to
seek any contribution or reimbursement from Borrower or any other guarantor in
respect of payments made by Guarantors hereunder.




20.

JOINDERS.  From time to time, additional parties may execute a joinder
substantially in the form of Exhibit A hereto, and thereby become a party to
this Guaranty.  From and after delivery of such joinder, the person or entity
delivering such joinder shall be a Guarantor, and be bound by all of the terms
and provisions of this Guaranty.




[SIGNATURE PAGE FOLLOWS.]








Page 1

P:\CLIENT\WELLS\Inland Unsecured Facility\Repayment Guaranty v5 (EXECUTION
COPY).doc

WFRE09  (REV 9/05)






Loan No. 1005936







IN WITNESS WHEREOF, Guarantors have executed this Guaranty as of the date
appearing on the first page of this Guaranty.




 

“GUARANTORS”







Inland Skokie Fashion Square II, L.L.C., a Delaware limited liability company




     By: Inland Real Estate – Illinois, L.L.C., a Delaware limited liability
company,             its sole member




          By: Inland Real Estate Corporation, a Maryland corporation, its sole
                        member




                By:

_______________________________________

     Name:

     Title:







Inland Real Estate LB I LLC, a Delaware limited liability company




     By: Inland Real Estate LB I Corporation, a Delaware corporation, its sole
                  member




           By:

_______________________________________

Name:

Title:







Inland Ryan, LLC, a Delaware limited liability company







     By: Inland Real Estate Corporation, a Maryland corporation, its managing
                member




           By:

_______________________________________

Name:

Title:










[SIGNATURES CONTINUE ON FOLLOWING PAGES]




















































Inland 1290 Chicago Avenue, L.L.C., a Delaware limited liability company

Inland Nantucket Square, L.L.C., a Delaware limited liability company

Inland Hartford Plaza, L.L.C., a Delaware limited liability company

Inland Real Estate-Illinois, L.L.C, a Delaware limited liability company

Inland Six Corners, L.L.C., a Delaware limited liability company

Inland Lansing Square, L.L.C., a Delaware limited liability company

Inland Maple Park Place, L.L.C., a Delaware limited liability company

Inland River Square, L.L.C., a Delaware limited liability company

Inland Rivertree Court, L.L.C., a Delaware limited liability company

Inland Elmhurst City Centre, L.L.C., a Delaware limited liability company

Inland St. James Crossing, L.L.C., a Delaware limited liability company

Inland Chestnut Court, L.L.C., a Delaware limited liability company

Inland Freeport Southwest Avenue, L.L.C., a Delaware limited liability company

Inland Wauconda Shopping Center, L.L.C., a Delaware limited liability company

Inland Berwyn Plaza, L.L.C., a Delaware limited liability company

Inland Winnetka Commons, L.L.C., a Delaware limited liability company

Inland Eastgate Shopping Center, L.L.C., a Delaware limited liability company

Inland West River Crossings, L.L.C., a Delaware limited liability company

Inland Hickory Creek, L.L.C., a Delaware limited liability company

Inland Orland Greens, L.L.C., a Delaware limited liability company

Inland Two Rivers Plaza, L.L.C., a Delaware limited liability company

Inland Riverplace Centre, L.L.C., a Delaware limited liability company

Inland Elmwood Park, L.L.C., a Delaware limited liability company

Inland 250 Golf Road Schaumburg, L.L.C., a Delaware limited liability company

Inland Park Center Plaza, L.L.C., a Delaware limited liability company

Inland 1738 Hammond, L.L.C., a Delaware limited liability company

Inland Plymouth Collection, L.L.C., a Delaware limited liability company

Inland Traverse City, L.L.C., a Delaware limited liability company

Inland V. Richards Plaza, L.L.C., a Delaware limited liability company

Inland Baytowne Square, L.L.C., a Delaware limited liability company

Inland Real Estate Riverdale, L.L.C., a Delaware limited liability company

Inland Gateway Square, L.L.C., a Delaware limited liability company

Inland Coon Rapids Riverdale, L.L.C., a Delaware limited liability company

Inland Schaumburg Promenade, L.L.C, a Delaware limited liability company

Inland Real Estate Hamilton, L.L.C., a Delaware limited liability company

Inland Brunswick Marketplace, L.L.C., a Delaware limited liability company

Inland Medina Marketplace, L.L.C., a Delaware limited liability company

Inland Hutchinson, L.L.C., a Delaware limited liability company

Inland Mankato Heights, L.L.C., a Delaware limited liability company

Inland Rochester Marketplace, L.L.C., a Delaware limited liability company

Inland Real Estate University Crossings, L.L.C., a Delaware limited liability
company

Inland Real Estate Highway 41, L.L.C., a Delaware limited liability company

Inland Wauconda Crossings, L.L.C., a Delaware limited liability company

Inland Apache Shoppes, L.L.C., a Delaware limited liability company

Inland Bradley Commons, L.L.C., a Delaware limited liability company







By: INLAND REAL ESTATE CORPORATION, a Maryland corporation, as the sole member
of each of the foregoing limited liability companies




     By:

_______________________________________

Name:

Title:

 

 

Inland 200 Celebration Place Delaware Business Trust




      By: Inland Real Estate Corporation, a Maryland
                       corporation, as signatory trustee




                

      By:

_______________________________________

    

      Name:

 

      Title:

















Page S-1

(Signature Page to Repayment Guaranty)




Loan No. 1005936







EXHIBIT A TO REPAYMENT GUARANTY




FORM OF JOINDER TO GUARANTY




THIS JOINDER is executed by ________, a ________ (“Subsidiary”), which hereby
agrees as follows:




1.

All capitalized terms used herein and not defined in this Joinder shall have the
meanings provided in that certain Guaranty (the “Guaranty”) dated as of November
15, 2011 executed for the benefit of Wells Fargo Bank, National Association
(“Lender”) with respect to a loan from Lender to Inland Real Estate Corporation
(“Borrower”).




2.

As required by the Loan Agreement described in the Guaranty, Subsidiary is
executing this Joinder to become a party to the Guaranty.




3.

Each and every term, condition, representation, warranty, and other provision of
the Guaranty, by this reference, is incorporated herein as if set forth herein
in full and the undersigned agrees to fully and timely perform each and every
obligation of a Guarantor under such Guaranty.




[INSERT SIGNATURE BLOCK]











A-1


